    Case 1:19-cv-09506-JMF-RWL Document 82 Filed 03/09/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            Civil Action No.:1:19-CV-09506-JMF


                                            NOTICE OF i~'IOTION TO DISMISS
                                            AMENDED CO~'IPLAINT,BY
                                            DEFENDANTS:
                                           (1)~~ERIZON NE~'V ENGLAND INC.,
                                           (2) V~RIZON DIGITAL MEDIA
                                            SERVICES INC.,(3) VERIZON
                                            COiVIMUNICATIONS INC.,
                                           (4) VERIZON CONNECTEll
                                            SOLUTIONS INC.,(5) V~RIZON
                                            NEW YORK INC.,(6) ~~ERIZON
                                            LONG DISTANCE LLC,
                                           (7) V~RIZON SERVICES CORP.,
                                           (8)~TERIZON WIRELESS(VAW)
                                            LLC,(9) VERIZON WIRELESS
                                            SERVICES,LLC,(10) VERIZON
                                            BUSINESS NETWORK SERVICES
                                            INC.,(11)`JERIZON CAPITAL
                                            CORP.,(12)~~ERIZON CORPORATE
                                            RESOURCES GROUP LLC,
                                           (13)~ERIZON CORPORATE
                                            SERVICES GROUP INC.,
                                           (14) VERIZON FEDERAL INC.,
                                           (15) V~RIZON SOURCING LLC,
                                           (16). VERIZON SERVICES
                                            ORGANIZATION INC.,
                                           (17) VERIZON BUSINESS
                                            PURCHASING LLC,(18) VERIZON
                                            TURNKEY SERVICES LLC,
                                           (19) VE~ZIZON SELECT SERVICES
                                            INC.,(20) VERIZON ONLINE LLC,
                                           (21) VERIZON CONNECT INC.,
                                           (22) VERIZON CONNECT NWF INC.,
                                           (23) VEI~IZON CREDIT INC.,
                                           (24) VERIZON INFORMATION
                                            TECHNOLOGIES LLC; AND
                                           (25) VERIZON SERVICES
                                            OPERATIONS INC.

                                            HOIl. Judge   Jesse M.Furman




                                   — 1—
       Case 1:19-cv-09506-JMF-RWL Document 82 Filed 03/09/20 Page 2 of 3



       PLEASE TAIL NOTICE, that upon the annexed Memorandum of Law in Support,

dated March 9, 2020, and upon all exhibits attached thereto, together with all pleadings, prior

proceedings and directives had herein, Defendants: (1) Verizon New England Inc.;(2) Verizon

Digital Media Services Inc.; (3) Verizon Communications Inc.; (4) Verizon Connected

Solutions Inc.; (5) Verizon New York Inc.; (6) Verizon Long Distance LLC.; (7) Verizon

Services Corp.; (8) Verizon Wireless(VAW)LLC; (9) Verizon Wireless Services, LLC; (10)

Verizon Business Network Services Inc.; (11) Verizon Capital Corp.; (12) Verizon Corporate

Resources Group LLC; (13) Verizon Corporate Services Group Inc.; (14) Verizon Federal

Inc.; (15) Verizon Sourcing LLC; (16). Verizon Services Organization Inc.; (17) Verizon

Business Purchasing LLC; (18) Verizon Turnkey Services LLC; (19) Verizon Select Services

Inc.; (20) Verizon Online LLC; (21) Verizon Connect Inc.; (22) Verizon Connect NWF Inc.;

(23) Verizon Credit Inc.; (24) Verizon Information Technologies LLC; and (25) Verizon

Services Operations Inc. (hereinafter the "Moving Defendants"), by its attorneys, Segal

McCambridge Singer &Mahoney, Ltd., will move this Court, before the Honorable Jesse M.

Furman, at the United States Courthouse for the Southern District of New York located at 40

Foley Square, New York, New York, 10007, on a date and at a time to be designated by the

Court, for an Order:

           1) Granting the Moving Defendants' Motion to Dismiss Plaintiff's
              Amended Complaint for failure to state a claim upon which relief
              can be granted pursuant to Fed. R. Civ. P. 12(b)(6);
           2) Dismissing all claims set forth in Plaintiff's Amended Complaint
              as against the Moving Defendants; and
           3) For such other and further relief as this Court deems just and
              proper.

       PLEASE TAKE FURTHER NOTICE that all answering papers, if any, are to

 be served in accordance with the Local Rules of this Court.



                                                — 2—
      Case 1:19-cv-09506-JMF-RWL Document 82 Filed 03/09/20 Page 3 of 3



      There has been no prior request for the relief sought herein.

Dated: New York, New York
       March 9, 2020

                                    SEGAL MCC~MBRIDG~
                                    SINGER & RZAHONEY,LTD.

                                    By:     /s/Andrew P. Kates
                                            Andrew P. Kates, Esq.(AK4164)
                                            Howard A. Fried, Esq.(HAF 2114)
                                            Attorneysfor Moping Defendants
                                            850 Third Avenue, Suite 1100
                                            New York, New York 10022
                                            Tel: (212)651-7500
                                            akates@smsm.com
                                            hfNied@smsm.com


To;

Hao Zhe Wang (via Fed-Ex Overnight)
PlaintiffPro Se
P.O. Box 7075
New Yorlc, NY 10150




                                               —3—
